In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (LaTorella, J.), dated June 8, 1998, which granted the plaintiffs motion to strike their answer unless they produced certain repair and maintenance records within 30 days of service of a copy of the order with notice of entry.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly granted the plaintiffs motion (see, Herrera v City of New York, 238 AD2d 475; Soto v City of Long Beach, 197 AD2d 615, 616). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.